J. H. Gillis, P. J.
On January 25, 1965, defendant Raymond Wyngaard, while represented by counsel, pled guilty in Detroit recorder’s court to assault with intent to rob while armed.*
The record indicates that the defendant was 28 years old on the date he entered the plea above referred to and that up to this point in his life he had been convicted on prior occasions of having committed at least 6 felonies. On February 8, 1965, the defendant was sentenced to serve not less than 25 nor more than 40 years in the State prison of Southern Michigan.
On appeal defendant asserts a single ground for reversal, to-wit: the trial court failed to comply with GCR 1963, 785.3(2) in relation to “consequence of plea” by failing to advise defendant of the possible minimum and maximum sentence.
The defendant has correctly stated that the trial court failed to advise him of the possible penalty he faced in the event the court accepted the plea, but for the reasons set forth in our decision in People *3v. Charles A. White (1967), 8 Mich App 220, this is no basis for the relief sought.
Affirmed.
Weipert, J., concurred with J. H. Gtllis, P. J.

CL 1948, § 750.89 (Stat Ann 1962 Kev § 28.284).